DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 3 and 17.


Claim Rejections - 35 USC § 102

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harashima et al. (US 2012/0250279 A1).

Regarding claim 1, Harashima discloses a semiconductor storage device (Fig. 1 element 1) comprising: 
a housing (Fig. 1 element 2) having a first vent hole (Fig. 2 element 2d on the positive Y axis surface surface); 
a first board (Fig. 3 element 4B) accommodated in the housing (as discussed in Paragraph [0017]); 
a heat generating component (Fig. 3 first element 5D, wherein Paragraph [0021] indicates element 5D as a semiconductor device which generates heat) mounted on the first board; 
a capacitor (Fig. 3 second element 5D) disposed between the heat generating component and the first vent hole (as shown in Fig. 3); and 
a thermal-conductive sheet (Fig. 3 element 7) provided to extend over the heat generating component and the electronic component, or provided to extend from a region positioned on a rear side of the heat generating component on the first board to the capacitor (as shown in Fig. 3), the thermal-conductive sheet having a first sheet surface (Fig. 3 top surface of element 9), the first sheet surface being in contact with the heat generating component and the capacitor (as shown in Fig. 3 wherein the top surface of element 9 is in contact with the capacitor and the heat generating component).

Regarding claim 4, Harashima discloses the device as set forth in claim 1 above and further comprising: 

a spacer (Fig. 3 element 18c) interposed between the first board and the second board, wherein at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Fig. 3), and a thickness of the thermal-conductive sheet in a thickness direction of the first board is smaller than a thickness of the spacer in the thickness direction of the first board (wherein element 9 of the thermal conductive sheet is smaller in a thickness direction Z than the spacer element).

Regarding claim 5, Harashima discloses the device as set forth in claim 1 above and further comprising: 
a second board (Fig. 3 element 4B) disposed between the heat generating component and an inner surface of the housing (as shown in Fig. 3), wherein 
a part of the thermal-conductive sheet is disposed between the heat generating component and the second board (as shown in Fig. 3), and 
the thermal-conductive sheet is provided separately from the second board (as shown in Fig. 3).

Regarding claim 6, Harashima discloses the device a set forth in claim 1 above and further wherein 
the housing has a first end and a second end being positioned on a side opposite to the first end (wherein Fig. 3 a first end and a second end are respectively positioned in the positive and negative Y axis directions), the first vent hole being provided on the 
the heat generating component is positioned closer to the second vent hole than to the first vent hole (as shown in Fig. 3), and 
the capacitor is positioned closer to the first vent hole than to the second vent hole (as shown in Fig. 3).

Regarding claim 7, Harashima discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Paragraph [0024]), 
the semiconductor storage device further includes a second semiconductor memory component (Fig. 4 element 5C) mounted on the first board and disposed between the first semiconductor memory component and the capacitor (as shown in Fig. 4 and discussed in Paragraph [0024] wherein semiconductor memory elements are disposed on both sides of the first board, and as such the semiconductor memory elements on side 4a of board 4A are disposed between the first semiconductor memory elements located on side 4b of board 4A and the electronic component 5D), and 
the thermal-conductive sheet is provided to extend over the first semiconductor memory component and the second semiconductor memory component (as shown in Fig. 3 wherein element 7 is located over the entire first board).

Regarding claim 8, Harashima discloses the device as set forth in claim 1 above and further wherein the heat generating component includes a first semiconductor memory component (as discussed in Paragraph [0024]),
the semiconductor storage device further includes: 
a second semiconductor memory component mounted on the first board (Fig. 3 element 5C); and 
a third semiconductor memory component mounted on the first board (Figure 4 second element 5C), wherein 
the second semiconductor memory component is disposed between the first semiconductor memory component and the capacitor (as shown in Fig. 4), the second semiconductor memory component and the first semiconductor memory component are aligned along a first direction (wherein the first semiconductor memory component and the second semiconductor memory component are on opposite sides of the first board), the first direction being a direction from the first vent hole to the first semiconductor memory component (as shown in Fig. 3 as the negative Z direction), 
the third semiconductor memory component and the first semiconductor memory component or the second semiconductor memory component are aligned along a second direction (as shown in Fig. 4 wherein the second element 5C lies along the Y axis, as corresponding with features present in Fig. 3), the second direction being a direction intersecting the first direction (wherein the Z and Y axes are perpendicular), and 


Regarding claim 11, Harashima discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet is attached to the capacitor at a position between the capacitor and the first vent hole (as discussed in Paragraph [0019] wherein element 8, the thermal-conductive sheet, and the second board are attached via the fixing components and as such the capacitor is positioned between the thermal-conductive sheet and element 8 on which the first vent is formed).

Regarding claim 13, Harashima discloses the device as set forth in claim 1 above and further comprising: 
a second board (Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Fig. 3); and 
a spacer (Fig. 3 element 18c) interposed between the first board and the second board (as shown in Fig. 3), wherein 
at least a part of the thermal-conductive sheet is disposed between the first board and the second board (as shown in Fig. 3), 
the spacer includes a guide portion (Fig. 3 element 18e), at least a part of the guide portion being disposed at a position not overlapping the capacitor or the thermal-conductive sheet in a first direction from the first vent hole toward the heat generating component (as shown in Fig. 3 and discussed in Paragraph [0027] wherein the guide 

Regarding claim 14, Harashima discloses the device a set forth in claim 1 and further comprising a thermal connection component (Fig. 3 element 13) interposed between the thermal-conductive sheet and the housing (as shown in Fig. 3) and configured to thermally connect the thermal-conductive sheet and the housing (as discussed in Paragraph [0025]).

Regarding claim 18, Harashima discloses the device as set forth in claim 1 and further wherein the first vent hole is provided in a face of the housing being perpendicular to the first board (as shown in Fig. 2), and the capacitor is disposed between the heat generating component and the first vent hole in the face (as shown in Fig. 3).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima et al. (US 2012/0250279 A1).

Regarding claim 2, Harashima discloses the device as set forth in claim 1 above.
Harashima does not expressly disclose wherein a heat capacity of the capacitor is larger than a heat capacity of the heat generating component, however it would have been obvious to one of ordinary skill in the art that specifying a capacitor to have a higher heat capacity that a heat generating component is an obvious matter of design implementation, since the applicant has not disclosed that the capacitor having a higher heat capacity than the heat generating component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an electronic component and the heat generating component having an equal heat capacity.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima as applied to claim 1 above, and further in view of Matsuda et al. (US 9,807,899 B2).

Regarding claim 12, Harashima discloses the device as set forth in claim 1 above and further comprising: a second board (Fig. 3 element 4B) disposed between the first board and an inner surface of the housing (as shown in Fig. 3).

Matsuda teaches a semiconductor storage device comprising first and second boards, with a capacitor on the second board, wherein a thickness of at least a part of the electronic component in a thickness direction of the first board is larger than a distance between the first board and the second board in the thickness direction of the first board (as shown in Fig. 6 wherein capacitor 39, mislabeled in the figure as 3a, is an capacitor having a thickness larger than the distance between the first board, element 24b, and the second board, element 24a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a capacitor having a thickness greater than the distance between boards, as taught by Matsuda, in the device of Harashima in order to meet the capacitance needs of the device as design needs may dictate.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashima as applied to claim 1 above, and further in view of Matsuda et al. (US 9,807,899 B2) and Nakamura et al. (US 2001/0017764 A1).

Regarding claim 9, Harashima discloses the device as set forth in claim 1 above and further wherein a part of the thermal-conductive sheet (element 13) is attached to the capacitor (as discussed in Paragraph [0025]).

Matsuda teaches a capacitor having a curved surface (Fig. 3 element 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a capacitor having a curved surface as taught by Matsuda in the device of Harashima since the components are disclosed as capacitors in both the primary and secondary references and one of ordinary skill in the art would recognize the equivalent function of different form factors of the same component, and specification of a curved component would be an obvious matter of engineering implementation.
Nakamura teaches a thermal-conductive sheet attached to an electronic component in a state of being bent along the curved surface (as discussed in Paragraph [0005] wherein it is disclosed that minimizing gaps is desirable).
One of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal conductive sheet in a state of being bent along the curved surface of a capacitor as taught by Nakamura in the device of Harashima as modified by Matsuda in order to ensure the effectiveness and efficiency of the thermal-sheet by minimizing gaps between the sheet and the component.

Regarding claim 10, Harashima in view of Matsuda and Nakamura discloses the device as set forth in claim 9 above.

Matsuda teaches a capacitor having a curved surface with a central angle of 180 degrees or more (as shown in Fig. 6), and one of ordinary skill in the art before the effective filing date would have found it obvious to attach the thermal-conductive sheet to the capacitor on the curved surface along a central angle of 180 degrees or more in order to provide as much thermal conduction as possible between the sheet and capacitor in order to facilitate as much cooling as possible, as is commonly desired in the art.


Allowable Subject Matter

Claims 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a heat generating component and a capacitor mounted on opposite sides of a single board, and a thermal-conductive sheet provided to extend over the heat generating component and the capacitor, the thermal-

Regarding claim 16, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 15, this claim is also deemed allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant's arguments filed 9/8/2021 with regard to claim 1 have been fully considered but they are not persuasive. The applicant has argued that the Harashima reference does not disclose a thermal-conductive sheet having a first surface in contact with a heat generating component and a capacitor, however, as set forth above, such an arrangement of components is disclosed by the Harashima reference.  Wherein the Harashima reference identifies semiconductor devices, including that of capacitors, as heat generating components, as discussed in at least Paragraphs [0017]-[0018] and [0024], and further that multiple components, including multiple capacitors, are .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841